Case: 21-60438     Document: 00516391183         Page: 1     Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 12, 2022
                                  No. 21-60438                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Bianka Paola Lopez-Pineda,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 366 696


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          Bianka Paola Lopez-Pineda, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from a decision of the immigration judge (IJ)
   concluding that she was ineligible for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60438       Document: 00516391183           Page: 2   Date Filed: 07/12/2022




                                      No. 21-60438


   relief under the Convention Against Torture (CAT).                Lopez-Pineda
   contends that the evidence shows that her membership in four particular
   social groups (PSGs) comprised of “Honduran women,” “Honduran
   women in a domestic relationship who are unable to leave,” “Honduran
   women who report their domestic victimization to law enforcement,” and
   “Honduran female survivors of sexual victimization” was at least one central
   reason for her persecution. An asylum applicant has the burden to establish
   a nexus between the alleged persecution and membership in a PSG.
   Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019).
            In this case, substantial evidence supports the BIA’s finding that
   Lopez-Pineda’s persecutor was motivated to harm her, not by virtue of her
   being a member in her four proposed PSGs, but rather by personal interest
   and private criminality. Accordingly, she has failed to demonstrate that a
   reasonable factfinder would be compelled to conclude that her membership
   in either of her four proposed PSGs was one central reason for any
   persecution suffered or feared. See Ramirez-Mejia v. Lynch, 794 F.3d 485,
   492-93 (5th Cir. 2015); Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir.
   2004).
            We lack jurisdiction when a petitioner “alleg[es] some new defect that
   the BIA never had a chance to consider” without first moving the BIA for
   reconsideration. Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir.
   2022).     Therefore, we dismiss for lack of jurisdiction Lopez-Pineda’s
   argument that she is not raising a new PSG but that “status as an inferior
   participant in a domestic relationship with a male abuser in a country that
   sanctions acts of gender-based harm and persecution” is a means of referring
   to her four PSGs collectively. See id.
            Because Lopez-Pineda fails to show that she is entitled to relief in the
   form of asylum, she cannot establish entitlement to withholding of removal,




                                            2
Case: 21-60438      Document: 00516391183             Page: 3   Date Filed: 07/12/2022




                                    No. 21-60438


   which requires a higher burden of proof. See Dayo v. Holder, 687 F.3d 653,
   658-59 (5th Cir. 2012). Furthermore, we have rejected the argument that a
   relaxed nexus standard applies to withholding claims. See Vazquez-Guerra v.
   Garland, 7 F.4th 265, 271 (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022).
          Finally, Lopez-Pineda’s challenge to the denial of CAT relief fails, as
   the evidence is insufficient to compel a conclusion that a public official would
   acquiesce in her torture if she were removed to Honduras. See Martinez
   Manzanares v. Barr, 925 F.3d 222, 228-29 (5th Cir. 2019); Tamara-Gomez v.
   Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).
          Accordingly,     the   petition       is   DENIED     IN   PART      and
   DISMISSED IN PART for lack of jurisdiction.




                                            3